Citation Nr: 0719048	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from August 1983 to December 
1992 and from October 2001 to April 2002.  He also had 
additional service in the Air Force National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision that 
denied service connection for a right knee disability, 
claimed as secondary to a service-connected left knee 
disability (patellofemoral syndrome).  

The veteran filed a notice of disagreement in January 2005 as 
to a November 2004 RO decision that granted service 
connection and a 10 percent rating for residuals of 
teratocarcinoma of the left testicle with orchiectomy, 
effective July 14, 2004, and denied service connection for 
tinnitus.  A statement of the case was issued in December 
2005.  However, the veteran did not submit a timely 
substantive appeal as to those issues.  Thus, the Board does 
not have jurisdiction over those claims.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, received in January 2005, the veteran 
indicated that he did not desire a Board hearing.  However, 
in a statement received in February 2006, the veteran 
requested a Board videoconference hearing as to all appealed 
issues.  

As the veteran has requested a Board videoconference hearing, 
the case must be returned to the RO to arrange such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2006).  


Accordingly, this case is REMANDED for the following:  

The RO should schedule the veteran for a 
Board videoconference hearing.  

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



